Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 22 February 2022.  Claims 1, 4, 13 have been amended.  Claims 9, 16 have been canceled.  Claim 23 is new.  Claims 1-8, 10-15, 17-23 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-8, 10-11, 13, 15, 17-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 7,216,092 B1) in view of Aarni et al. (US 2010/0325583 A1) and further in view of Dugan et al. (US 2014/0075317 A1).

Claim 1. Weber discloses a digital graphic design computing system comprising: a network interface device configured for establishing one or more communications sessions with a user device via one or more data networks; a non-transitory computer-readable medium storing a profile repository having brand profiles for controlling digital design content creation; and processing hardware that is communicatively coupled to the non-transitory computer- readable medium and the network interface device and that is configured for: 
creating a brand profile within the profile repository, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38) Applicant’s invention is directed to generating brand-compliant content (P. 0035) that can encompass various content attributes (e.g., imagery associated with a business, a business name, a color scheme associated with the business or certain products, etc.) that collectively form a brand (P. 0036), and branded design content (P. 0039), Weber is directed to brand-compliant and branded content although Weber applies a brand design to a product, wherein creating the brand profile comprises: 
providing a profile-development interface to the user device via the one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22) The template are related to and analogous to the claimed brand, 
identifying, based on input received via the profile-development interface, values for brand attributes that constrain creation of branded design content, the brand attributes comprising a personality attribute indicating stylization options for the branded design content, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29), 
 (c) updating the brand profile to include the identified values for the brand attributes, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37) and allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22), and 
(d) modifying the profile repository in the non-transitory computer- readable medium to include the brand profile as updated with the identified values for the brand attributes, the Personalization Palette Page (C. 19, L. 24-37) allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), storing the design components (C. 33, L. 23-25), 
generating the branded design content, wherein creating the branded design content comprises: 
providing a content-creation interface to the user device via the one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22), 
obtaining, based on input received via the content-creation interface, an input graphic and an input text element, displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22); 
identifying, from the brand profile as stored in the profile repository, the set of stylization options, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29), 
applying one or more of the set of stylization options to the input text element and to the input graphic, an interface to enter text (C. 15, L. 18-23), select typestyle (C. 15, L. 41-44), text orientation (C. 15, L. 53-56), text color (C. 16, L. 8-12), special text and image treatments (C. 16, L. 19-23), 
values , positioning the text (C. 15, L. 53-56), positioning an image (C. 33, L. 13-22), 
updating the content-creation interface to display the branded design content, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37) the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22), and 
causing the network interface device to provide the user device with access to the updated content-creation interface, the Personalization Palette Page (C. 19, L. 24-37) allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), storing the design components (C. 33, L. 23-25).

Weber does not disclose identifying the values of the brand attributes comprises including, in the profile-development interface, a first interface element and a second interface element different from the first interface element, the first interface element configured for selecting a value of a first personality dimension corresponding to a first set of stylization options, the second interface element configuring for selecting a value of a second personality dimension corresponding to a second set of stylization options, as disclosed in the claims.  However, Weber discloses a set of vendor records, each vendor record contains one or more products and a set of vendor capabilities for each product (C. 28, L 10-22) a product record indicates a set of vendors who personalize a product, wherein each vendor is associated with a subset of vendor specific capabilities (C. 28, L. 37-44) out of a superset (collective) of capabilities, the capabilities including font types, color options, etc. (C. 28, L. 45-59) wherein the manufacturing capabilities stored in the product records are used to limit the design components available to customers of the Personalization Palette (C. 28, L. 60-63) providing product and vendor information listing information, wherein each vendor is assigned subcategories of constraints available to customers to design personalized versions of a product (C. 29, L. 24-62) The Personalization Palette 150 is "intelligent" in that it adapts the design components available to visitors of the Personalization Palette Page 200 to account for the manufacturing capabilities associated with the product being personalized (C. 29, L. 54-58).  Weber discloses two datasets analogous to two personalization dimensions comprising two sets of stylization options, one dataset including products per vendor and manufacturer capabilities per product per vendor, the two stylization options being vendor and product/capability per vendor, and a second dataset including vendors per product and manufacturing capabilities per vendor, the stylization options being product and vendor/capability per vendor, and wherein each manufacturer capability comprises a subset of capabilities in a collective superset of manufacturer capabilities; and wherein if a user uses the Personalization Palette to select vendors which make a particular product and then select a vendor with the appropriate manufacturer’s capabilities using a combination of the two datasets.  In the same field of invention, Aarni discloses a user interface with a plurality of sliders, each with a minimum label and a maximum label separated ty a horizontal bar, wherein a slider is moved by a user to indicate a relative position along the horizontal bar between the minimum label and the maximum label for the sliding scale (P. 0031) such that a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2).  Creating the vector with values set along the slider bar in Aarni to classify the content and determine the relevance of the content to the preferences of a consumer would be analogous to selecting either the capability per product per vendor or capability per vendor per product in Weber.  Therefore, considering the teachings of Weber and Aarni, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine identifying the values of the brand attributes comprises including, in the profile-development interface, a first interface element and a second interface element different from the first interface element, the first interface element configured for selecting a value of a first personality dimension corresponding to a first set of stylization options, the second interface element configuring for selecting a value of a second personality dimension corresponding to a second set of stylization options with the teachings of Weber to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose identifying a first personality dimension value based on a first input to the first interface element, the first interface element comprising a single interface control for selection of the first personality dimension value according to a position of the single interface control of a set of positions including at least a first position, a second position, and a third position, accessing; a mapping between values of the first personality dimension, as disclosed in the claims.  However, Aarni discloses a user interface with a plurality of sliders, each with a minimum label and a maximum label separated ty a horizontal bar, wherein a slider is moved by a user to indicate a relative position along the horizontal bar between the minimum label and the maximum label for the sliding scale (P. 0031) such that a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2).  Therefore, considering the teachings of Weber and Aarni, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine identifying a first personality dimension value based on a first input to the first interface element, the first interface element comprising a single interface control for selection of the first personality dimension value according to a position of the single interface control of a set of positions including at least a first position, a second position, and a third position, accessing; a mapping between values of the first personality dimension with the teachings of Weber and Aarni to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose accessing a mapping between values of the first personality dimension and respective subsets of the first set of stylization options, wherein a first value at a first pole of the first personality dimension corresponds to a first pole subset of stylization options and is selectable at the first position of the single interface control, wherein a second value at a second pole opposite the first pole of the first personality dimension corresponds to a second pole subset of stylization options different from the first pole subset and is selectable at the second position of the single interface control, and wherein a value of the first personality dimension midway between the first value and the second value corresponds to a third subset generated by including both the first pole subset of stylization options and the second pole subset of stylization options and is selectable at the third position of the single interface control, selecting a first subset of stylization options from the first set of stylization options in accordance with a selected position of the single interface control, as disclosed in the claims.  However, in the same field of invention, Dugan discloses distinct traits of an item may be determined and quantified (numbers of specific keywords in a document) corresponding to a ratio with respect to other traits (P 0126, 0127) and the occurrences of the traits may be represented on a spectrum bar as colors, shapes, animations or other features (P 0128, Fig 9) each trait may represent a corresponding set of attributes (Table B, Page 10) traits determined for the item may be derived from a profile, for example, a user’s profile (P 0133) presenting a slider control for manipulation by a user to determine filter criteria for retrieved items based on the determined characteristics/traits such that as the slider is moved from one characteristic/trait (color) region to another, the (displayed) results of the retrieved items may be reorganized to focus on items sharing characteristics/traits represented (by a color on a spectrum) by the position of the slider (P 0135).  The trait spectrum bar in Fig 9, and represented with a slider bar in Fig 12, clearly represents sets of traits, i.e. numbers of keywords in documents.  The ratios of those traits to each other may be set and represented on the trait spectrum bar.  Dugan does not place requirements on the ratios of traits.  Documents are retrieved and displayed according to specific traits/characteristics.  A user may reorganize the documents by manipulating the slider bar to readjust the characteristic/trait ratios.  For example, considering the trait spectrum bar of Fig 9 and the slider bar of Fig 12, when the slider is placed at a first extreme, then more documents will be retrieved according to the characteristics/traits corresponding to the first position of the slider.  As the slide is moved away from the first extreme towards the second extreme, then the slider bar will retrieve documents with characteristics/traits according to the characteristics/traits corresponding to the second position of the slider bar.  Referring back to the trait spectrum bar of Fig 9, when the slider is placed to the side labeled with the trait “attractive” then documents will be retrieved primarily with the trait “attractive” according to the specified ratio.  As the slider bar is moved away from the side labeled with the trait “attractive”, then more documents with the traits “empty” and “respective” and fewer with the trait “attractive” will be retrieved.  While Dugan does not disclose that it is the traits/characteristics (keywords) that are being retrieved and grouped and regrouped, the items, i.e. documents, containing those traits/characteristics will be retrieved and grouped, and, consequently, the traits/characteristics are also being retrieved.  It is well within the inventive functionality of Dugan to set the ratios of traits such that when the slider bar is placed midway between the two extremes of the spectrum bar, that equal numbers of traits represented by each side of the spectrum bar will be used to retrieve the relevant documents.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine accessing a mapping between values of the first personality dimension and respective subsets of the first set of stylization options, wherein a first value at a first pole of the first personality dimension corresponds to a first pole subset of stylization options and is selectable at the first position of the single interface control, wherein a second value at a second pole opposite the first pole of the first personality dimension corresponds to a second pole subset of stylization options different from the first pole subset and is selectable at the second position of the single interface control, and wherein a value of the first personality dimension midway between the first value and the second value corresponds to a third subset generated by including both the first pole subset of stylization options and the second pole subset of stylization options and is selectable at the third position of the single interface control, selecting a first subset of stylization options from the first set of stylization options in accordance with a selected position of the single interface control with the teachings of Weber and Aarni to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.
	
Weber does not disclose identifying a second personality dimension value based on input to the second interface element, accessing a mapping between values of the second personality dimension and respective subsets of the second set of stylization options, selecting a second subset of stylization options from the second set of stylization options, as disclosed in the claims.  These limitations apply to the same claim features as applied to the first interface element and the first personality dimension above to the second interface element and the second personality dimension, and are rejected over Weber in view of Aarni and Dugan with the same rationale.  

Weber does not disclose determining a set of stylization options that (i) includes a first stylization option that is present in both the first subset of stylization options and the second subset of stylization options, (ii) excludes a second stylization option that is present in either the first subset of stylization options or the second subset of stylization options, and updating the personality attribute to indicate the set of stylization options, as disclosed in the claims.  However, Weber discloses and (ii) excludes a second stylization option that is present in either the first subset of stylization options or the second subset of stylization options, a user receives a first set of design components for a first product; for a second product, a user retrieves a set of manufacturing capabilities and a second set of design components are generated which are derived from the first set of design components, and the second set of design components also must comply with the set of manufacturing capabilities, and then the user may only create design components which comply with the set of manufacturing capabilities (C. 2, L. 56 – C. 3 L. 7).  In the same field of invention, Aarni discloses the slider positions provided by a user means that the (purchasing) application linked to the sliding scales will change and an offering or appearance of the (purchasing) application changes such that the user supplied slider positions influence the list of items in the recommendation tab in user's device (P. 0040).  Combining Aarni with Weber and Dugan would allow the user to conveniently use the slider selection interface to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine determining a set of stylization options that (i) includes a first stylization option that is present in both the first subset of stylization options and the second subset of stylization options, (ii) excludes a second stylization option that is present in either the first subset of stylization options or the second subset of stylization options, and updating the personality attribute to indicate the set of stylization options with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Claim 2. Weber, Aarni and Dugan disclose the digital graphic design computing system of claim 1, and Weber further discloses 
the brand attributes further comprises a font attribute and a color attribute indicating permissible colors for inclusion in the branded design content, design components include product dependent images, text messages, selected colors, typestyles, text locations (C. 19, L. 4-23), design component selections are restricted for the selected template to specific values (C. 34, L. 43-61),
wherein the processing hardware is configured for identifying the values of the brand attributes by performing operations comprising: identifying, from the input received via the profile-development interface, a brand exemplar having a design content example with a text example and a graphic example, a user selects a product dependent design templates that includes a basic design with a default set of design components for use as a design starting point, the template including both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc, the template design components chosen to correspond to those design components that are most popular with past users (C. 19, L. 1-23), when loading a design saved previously, the Upload Module 660 may, upon selection of the customer, load either a generic version of the design or a version conformed to the product with which it was saved (C. 22, L. 42-45); 
performing an analysis of the brand exemplar that identifies (i) a set of font values for the font attribute included within the brand exemplar and (ii) a set of color values for the color attribute included within the brand exemplar, the template including both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc, (C. 19, L. 1-23); 
updating the profile-development interface to include one or more control elements configured for receiving (i) font-selection input selecting at least some font values from the set of font values and (ii) color-selection input selecting at least some color values from the set of color values, the template design components chosen to correspond to those design components that are most popular with past users (C. 19, L. 1-23); 
receiving the font-selection input and the color-selection input via the updated profile- development interface, user’s may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23), templates are created by vendors or host merchants and stored (C. 29, 47-51); 
modifying the font attribute of the brand profile to include the at least some font values indicated by the font-selection input, user’s may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23); and 
modifying the color attribute of the brand profile to include the at least some color values indicated by the color-selection input, user’s may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23).

Claim 3. Weber, Aarni and Dugan disclose the digital graphic design system of claim 1, and Weber further discloses the processing hardware is further configured for generating the branded design content by performing at least a first iteration in which initial branded design content is modified without updating the content-creation interface to display the initial branded design content and a second iteration in which the content-creation interface is updated to display the branded design content, wherein the first iteration comprises: 
identifying, from the brand profile, an initial permissible text feature for the input text element and an initial permissible visual feature for displaying the input graphic, retrieving an initial layout for the branded design content, applying the initial permissible text feature to the input text element and positioning the input text element, with the initial permissible text feature, within the initial layout, applying the initial permissible visual feature to the input graphic and positioning the input graphic, with the initial permissible visual feature, within the initial layout, applying a design-quality model to the initial branded design content, wherein the initial branded design content has both (i) the input text element with the initial permissible text feature and (ii) the input graphic with the initial permissible visual feature positioned within the initial layout, and determining, by applying the design-quality model to the initial branded design content, that the initial branded design content should be modified, wherein the second iteration comprises performing at least one of: selecting a different layout instead of the initial layout, selecting the permissible text feature instead of the initial permissible text feature, and selecting the permissible visual feature instead of the initial permissible visual feature, receiving from the user via a communication network a first set of design components created for a first product, the first set of design components corresponding to product configuration options and individualized enhancements, receiving from a user via the communication network an identifier for a second product selected for personalization, retrieving a set of manufacturing capabilities for the second product, generating a second set of design components derived from the first set of design components, wherein each component of the second set of design components complies with the set of manufacturing capabilities, and providing to the user a design interface comprising at least one design tool enabling the user to modify the design components, wherein the design interface is adapted so that the user may only create design components which comply with the set of manufacturing capabilities, and receiving from the user via the design interface a set of product configuration options and a set of individualized enhancements for the selected product (C. 2, L. 56 – Column 3, L. 7).

Claim 4. Weber discloses a method in which one or more processing devices perform operations comprising: 
creating a brand profile within a profile repository, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38) Applicant’s invention is directed to generating brand-compliant content (P. 0035) that can encompass various content attributes (e.g., imagery associated with a business, a business name, a color scheme associated with the business or certain products, etc.) that collectively form a brand (P. 0036), and branded design content (P. 0039), Weber is directed to brand-compliant and branded content although Weber applies a brand design to a product, wherein creating the brand profile comprises: 
(i) providing a profile-development interface to a user device via one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22) The template are related to and analogous to the claimed brand,
(ii) identifying, based on input received via the profile-development interface, values for brand attributes that constrain creation of branded design content, the brand attributes comprising a personality attribute indicating stylization options for the branded design content, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29);
providing, to a user device, a content-creation interface having control elements for identifying one or more input graphics and one or more input text elements to be included in branded design content, , each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38); 
receiving, via the content-creation interface, input comprising an input text element, an input graphic, and a selection of a command to create the branded design content, displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22); 
creating, responsive to receiving the selection of the command, the branded design content by executing a content creation process, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37) and allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22) comprising: 
accessing a brand profile from a non-transitory computer-readable medium storing a brand profile repository; in a first iteration, performing operations comprising: identifying, from the brand profile, an initial permissible text feature for the input text element and an initial permissible visual feature for displaying the input graphic, a template is a basic design (i.e., a default set of design components), that is provided to a customer of the Personalization Palette Page for use as a starting point in creating his or her own set of design components, and includes both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc., to allow the customer to quickly create a personalized version a product, or to modify the design components (C. 19, L. 4-23) design component values are restricted for the selected product template and if a user selects a design component value that is not allowed (the first iteration) then the Personalization Palette prompts the customer to make a selection (e.g., by selecting a choice from a pulldown menu of supported fonts) (second iteration) (C. 34, L. 43-61) The customer selects a template as a starting point for his or her own set of design components and the design components are limited to the allowed set of design components values, i.e. permissible design components, a first iteration is when the customer selects a non-allowed, a second iteration is when the personalization palette prompts the user to select an allowed design component value, for example, from a pulldown menu,
retrieving an initial layout for the branded design content, a vendor of a product specifies constraints on the allowable spaces for positioning images (C. 13, L. 36-50), a user may place text in a product template at specified locations (C. 15, L. 32-40), the customer selects a template as a starting point that specifies text locations (C. 19. Lines 8-11), the user selects a template that requires positioning information to determine where the design is placed (C. 34, L. 63-67),
applying the initial permissible text feature to the input text element and positioning the input text element, with the initial permissible text feature, within the initial layout, applying the initial permissible visual feature to the input graphic and positioning the input graphic, with the initial permissible visual feature, within the initial layout, the customer uses the default template to create his or her own set of design components to quickly create a personalized version a product, including selecting typestyle, text locations and text color (C. 19, L. 1-23),
applying a design-quality model to initial branded design content, wherein the initial branded design content has both (i) the input text element with the initial permissible text feature and (ii) the input graphic with the initial permissible visual feature positioned within the initial layout, a dialog module assists customers with the design process by suggesting the most popular colors or typestyles selected by prior customers for a particular product or by making suggestions for certain design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), the system determines if the customer has selected an allowed design component value and prevents the customer from entering non-allowed values (C. 34, L. 43-61) At Paragraph 0203 of Applicant’s specification, a design-quality model is described as a neural network in an expert system comprising a software engine that applies one or more rules that emulate human decision making, wherein the rules are based on the brand profile, and wherein the expert system could analyze branded design content to determine whether one or more constraints imposed by font attributes, color attributes, etc. have been violated. While the claim is not directed to determining whether one or more constraints have been violated, Weber does disclose an expert system that applies one or more rules that emulate human decision making, and furthermore, Weber does disclose constraints in the design components (C. 15, L. 29-31, L. 49-52, 59-62, Col. 16, L. 19-29, L. 59-67) and checking if a customer has attempted to enter a non-allowed value, and
determining, from the design-quality model, that the initial branded design content should be modified, suggesting the most popular colors or typestyles selected by prior customers for a particular product or by making suggestions for certain design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24)the system determines if the customer has selected an allowed or a non-allowed design component value and if the customer has entered a non-allowed value, either an allowed value is entered for the customer instead of the non-allowed value, or a menu of allowed values is provided to the customer prompting the customer to select an allowed value (C. 34, L. 43-61) A determination is made to modify the value to either a more popular or aesthetically pleasing option or to change to an allowed value,
in a second iteration, performing operations comprising: identifying, from the brand profile, a permissible text feature for the input text element and a permissible visual feature for displaying the input graphic, selecting the permissible text feature instead of the initial permissible text feature, selecting the permissible visual feature instead of the initial permissible visual feature, a customer selects a template as a starting point of a basic design to create his or her own design components to create a personalized product that the customer is happy with, or the customer may modify the design components (C. 19, L. 4-20), a dialog module assists a customer with the design process by presenting customers with suggestions of the most popular design component options or design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), a design buffer retains information on recent product designs and the customer may select an “Undo” option to return to erase the latest design changes (C. 23, L. 3-7) design component values are restricted for the selected product template and if a user selects a design component value that is not allowed (the first iteration) then the Personalization Palette prompts the customer to make a selection (e.g., by selecting a choice from a pulldown menu of supported fonts) (second iteration) (C. 34, L. 43-61) Weber provides multiple options for a customer to begin with an initial design and change the initial design to a design that more suits the customer’s desires, either by offering suggestions or by limiting a customer’s choices to design component value that are compatible with a particular vendor or product template; the second iteration is the action taken by the customer to make the desired or required changes,
retrieving a layout for the branded design content, when the customer selects a product that requires positioning information (position where a design is placed), the customer is prompted to make a selection for positioning information, or a default positon is selected within the capabilities of the vendor(s) (C. 34, L. 62 – Col. 35, L. 8) In this case, if a customer’s change leads to an ambiguity in positioning, then Weber provides options for resolving the ambiguity in positioning, 
selecting the layout instead of the initial layout, if there is an ambiguity in the placement information, for example, the placement is not within the capabilities of the capabilities of the vendor, the user is prompted to select a position or a default position is selected that is within the capabilities of the vendor (C. 34, L. 62 – Col. 35, L. 8),
applying the permissible text feature to the input text element and positioning the input text element, with the applied permissible text feature, within the layout, modifying a template (C. 19, L. 4-20), selecting a suggested design value (C. 22, L. 17-24), undoing a design value (C. 23, L. 3-7), the customer applies allowable design component values to the design (C. 34, L. 43-61) The examiner has provided citations were the customer sets values through the personalization palette page to a product design and these same capabilities are available when resolving design component values and positioning ambiguities, 
applying the permissible visual feature to the input graphic and positioning the input graphic, with the applied permissible visual feature, within the layout, modifying a template (C. 19, L. 4-20), selecting a suggested design value (C. 22, L. 17-24), undoing a design value (C. 23, L. 3-7), the customer applies allowable design component values to the design (C. 34, L. 43-61) The examiner has provided citations were the customer sets values through the personalization palette page to a product design and these same capabilities are available when resolving design component values and positioning ambiguities, and 
outputting the branded design content having the layout in which (i) the input text element with the applied permissible text feature and (ii) the input graphic with the applied permissible visual feature are positioned, if the customer is happy with the typestyle, text location, text color, and so on, he or she can quickly create a personalized version of the business card (C. 19, L. 15-20); and 
updating the content-creation interface to display the branded design content, if the customer is happy with the typestyle, text location, text color, and so on, he or she can quickly create a personalized version of the business card (C. 19, L. 15-20).

Weber does not disclose wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: a first interface element the first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first stylization options, the two first stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, and a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second stylization options, the two second stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension, as disclosed in the claims.  However, in the same field of invention, Aarni discloses a user interface with a plurality of sliders, each with a minimum label and a maximum label separated ty a horizontal bar, wherein a slider is moved by a user to indicate a relative position along the horizontal bar between the minimum label and the maximum label for the sliding scale (P. 0031) such that a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2).  Therefore, considering the teachings of Weber and Aarni, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: a first interface element the first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first stylization options, the two first stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, and a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second stylization options, the two second stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension with the teachings of Weber to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension; two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension, as disclosed in the claims.  However, in the same field of invention, Dugan discloses distinct traits of an item may be determined and quantified (numbers of specific keywords in a document) corresponding to a ratio with respect to other traits (P 0126, 0127) and the occurrences of the traits may be represented on a spectrum bar as colors, shapes, animations or other features (P 0128, Fig 9) each trait may represent a corresponding set of attributes (Table B, Page 10) traits determined for the item may be derived from a profile, for example, a user’s profile (P 0133) presenting a slider control for manipulation by a user to determine filter criteria for retrieved items based on the determined characteristics/traits such that as the slider is moved from one characteristic/trait (color) region to another, the (displayed) results of the retrieved items may be reorganized to focus on items sharing characteristics/traits represented (by a color on a spectrum) by the position of the slider (P 0135).  The trait spectrum bar in Fig 9, and represented with a slider bar in Fig 12, clearly represents sets of traits, i.e. numbers of keywords in documents.  The ratios of those traits to each other may be set and represented on the trait spectrum bar.  Dugan does not place requirements on the ratios or numbers of traits.  Documents are retrieved and displayed according to specific traits/characteristics.  It is well within the inventive functionality of Dugan to set the ratios of traits such that when the slider bar is placed midway between the two extremes of the spectrum bar, that equal numbers of traits represented by each side of the spectrum bar will be used to retrieve the relevant documents.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension; two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension with the teachings of Weber and Aarni to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (b) identifying a first personality dimension value based on a first input to the first interface element, the first interface element comprising a single interface control for selection of the first personality dimension value according to a position of the single interface control of a set of positions including at least a first position, a second position, and a third position, and a second personality dimension value based on a second input to the second interface element, accessing; a mapping between values of the first personality dimension; ( c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, as disclosed in the claims.  However, Aarni discloses a user interface with a plurality of sliders, each with a minimum label and a maximum label separated ty a horizontal bar, wherein a slider is moved by a user to indicate a relative position along the horizontal bar between the minimum label and the maximum label for the sliding scale (P. 0031) such that a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2).  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine (b) identifying a first personality dimension value based on a first input to the first interface element, the first interface element comprising a single interface control for selection of the first personality dimension value according to a position of the single interface control of a set of positions including at least a first position, a second position, and a third position, and a second personality dimension value based on a second input to the second interface element, accessing; a mapping between values of the first personality dimension; ( c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose wherein a first value at a first pole of the first personality dimension corresponds to a first pole subset of stylization options and is selectable at the first position of the single interface control, wherein a second value at a second pole opposite the first pole of the first personality dimension corresponds to a second pole subset of stylization options different from the first pole subset and is selectable at the second position of the single interface control, and wherein a value of the first personality dimension midway between the first value and the second value corresponds to a third subset generated by including both of the first pole subset of stylization options and the second pole subset of stylization options and is selectable at the third position of the single interface control, as disclosed in the claims.  However, Dugan discloses distinct traits of an item may be determined and quantified (numbers of specific keywords in a document) corresponding to a ratio with respect to other traits (P 0126, 0127) and the occurrences of the traits may be represented on a spectrum bar as colors, shapes, animations or other features (P 0128, Fig 9) each trait may represent a corresponding set of attributes (Table B, Page 10) traits determined for the item may be derived from a profile, for example, a user’s profile (P 0133) presenting a slider control for manipulation by a user to determine filter criteria for retrieved items based on the determined characteristics/traits such that as the slider is moved from one characteristic/trait (color) region to another, the (displayed) results of the retrieved items may be reorganized to focus on items sharing characteristics/traits represented (by a color on a spectrum) by the position of the slider (P 0135).  The trait spectrum bar in Fig 9, and represented with a slider bar in Fig 12, clearly represents sets of traits, i.e. numbers of keywords in documents.  The ratios of those traits to each other may be set and represented on the trait spectrum bar.  Dugan does not place requirements on the ratios of traits.  Documents are retrieved and displayed according to specific traits/characteristics.  A user may reorganize the documents by manipulating the slider bar to readjust the characteristic/trait ratios.  For example, considering the trait spectrum bar of Fig 9 and the slider bar of Fig 12, when the slider is placed at a first extreme, then more documents will be retrieved according to the characteristics/traits corresponding to the first position of the slider.  As the slide is moved away from the first extreme towards the second extreme, then the slider bar will retrieve documents with characteristics/traits according to the characteristics/traits corresponding to the second position of the slider bar.  Referring back to the trait spectrum bar of Fig 9, when the slider is placed to the side labeled with the trait “attractive” then documents will be retrieved primarily with the trait “attractive” according to the specified ratio.  As the slider bar is moved away from the side labeled with the trait “attractive”, then more documents with the traits “empty” and “respective” and fewer with the trait “attractive” will be retrieved.  While Dugan does not disclose that it is the traits/characteristics (keywords) that are being retrieved and grouped and regrouped, the items, i.e. documents, containing those traits/characteristics will be retrieved and grouped, and, consequently, the traits/characteristics are also being retrieved.  It is well within the inventive functionality of Dugan to set the ratios of traits such that when the slider bar is placed midway between the two extremes of the spectrum bar, that equal numbers of traits represented by each side of the spectrum bar will be used to retrieve the relevant documents.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein a first value at a first pole of the first personality dimension corresponds to a first pole subset of stylization options and is selectable at the first position of the single interface control, wherein a second value at a second pole opposite the first pole of the first personality dimension corresponds to a second pole subset of stylization options different from the first pole subset and is selectable at the second position of the single interface control, and wherein a value of the first personality dimension midway between the first value and the second value corresponds to a third subset generated by including both of the first pole subset of stylization options and the second pole subset of stylization options and is selectable at the third position of the single interface control with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options, as disclosed in the claims.  These limitations apply the same claim features as applied to the first interface element and the first personality dimension above to the second interface element and the second personality dimension, and are rejected over Weber in view of Aarni and Dugan with the same rationale.  

Weber does not disclose ( d) selecting a first subcombination from the two first sets of stylization options in accordance with a selected position of the single interface control and a second subcombination from the two second sets of stylization options, as disclosed in the claims.  However, in the same field of invention, Aarni discloses a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2) the slider positions provided by a user means that the (purchasing) application linked to the sliding scales will change and an offering or appearance of the (purchasing) application changes such that the user supplied slider positions influence the list of items in the recommendation tab in user's device (P. 0040).  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine ( d) selecting a first subcombination from the two first sets of stylization options in accordance with a selected position of the single interface control and a second subcombination from the two second sets of stylization options with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination, as disclosed in the claims.  However, Weber discloses and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination, a user receives a first set of design components for a first product; for a second product, a user retrieves a set of manufacturing capabilities and a second set of design components are generated which are derived from the first set of design components, and the second set of design components also must comply with the set of manufacturing capabilities, and then the user may only create design components which comply with the set of manufacturing capabilities (C. 2, L. 56 – C. 3 L. 7).  In the same field of invention, Aarni discloses the slider positions provided by a user means that the (purchasing) application linked to the sliding scales will change and an offering or appearance of the (purchasing) application changes such that the user supplied slider positions influence the list of items in the recommendation tab in user's device (P. 0040).  Combining Aarni with Weber and Dugan would allow the user to conveniently use the slider selection interface to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Claim 7. Weber, Aarni and Dugan disclose the method of claim 4, and Weber further discloses applying the permissible visual feature comprises restricting a modification of a font attribute of the input text element to a permissible font attribute value identified in the brand profile, constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31).

Claim 8. Weber, Aarni and Dugan disclose the method of claim 4, and Weber further discloses in the first iteration, the initial branded design content is modified without updating the content-creation interface to display the initial branded design content; and in the second iteration the branded design content is outputted and the content- creation interface is updated to display the branded design content, in a case where the customer selected design component is not supported by the vendor capabilities, either the interface is not updated with the customer selection and is set within the constrained values, or a customer is prompted to make a selection, e.g. from a pulldown menu of supported fonts (C. 34, L. 43-61) The first iteration is the customer selecting the incompatible or non-allowed value and the second iteration is either the system selecting the compatible or allowed value or the system offering the customer a menu of compatible or allowed values for the customer to select.

Claim 9. Canceled.

Claim 10. Weber, Aarni and Dugan disclose the method of claim 4, and Weber further discloses the control elements comprise one or more of: a text field configured for receiving typing input that specifies the input text element, and an upload element configured for (i) receiving an input identifying a memory location in which a file containing the input text element is stored and (ii) instructing the one or more processing devices to retrieve the file from the memory location, a user may browse a website to select text for incorporation within a product at a specified location for personalization (C. 6, L. 28-31) the prewritten text messages are contained in a database (C. 14, L. 21-27), a user may compose their own text message entered into a field (C. 15, L. 18-20).

Claim 11. Weber, Aarni and Dugan disclose the method of claim 4, and Weber further discloses the control elements comprise one or more of: an upload element configured for (i) receiving a text input identifying a memory location in which a file containing the input text element is stored and (ii) instructing the one or more processing devices to retrieve the file from the memory location; and a drag-and-drop field configuring for receiving a drag-and-drop input moving a visual representation of the input graphic over the content-creation interface, wherein the one or more processing devices retrieve the input graphic responsive to receiving the drag-and-drop input, a user may drag an image to a desired location within a product (C. 13, L. 56-58), a user may browse a website to select text for incorporation within a product at a specified location for personalization (C. 6, L. 28-31) the prewritten text messages are contained in a database (C. 14, L. 21-27), a user may compose their own text message entered into a field (C. 15, L. 18-20).

Claim 13. Weber discloses a method in which one or more processing devices perform operations comprising: 
creating a brand profile within a profile repository, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38) Applicant’s invention is directed to generating brand-compliant content (P. 0035) that can encompass various content attributes (e.g., imagery associated with a business, a business name, a color scheme associated with the business or certain products, etc.) that collectively form a brand (P. 0036), and branded design content (P. 0039), Weber is directed to brand-compliant and branded content although Weber applies a brand design to a product, wherein creating the brand profile comprises: 
(i) providing a profile-development interface to a user device via one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22) The template are related to and analogous to the claimed brand, 
(ii) identifying, based on input received via the profile-development interface, values for brand attributes that constrain creation of branded design content, the brand attributes comprising a personality attribute indicating stylization options for the branded design content, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29),
providing, to a user device, a profile-development interface, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38); 
identifying, based on input received via the profile-development interface, values for brand attributes of a brand profile that constrain creation of branded design content, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22), the brand attributes comprising: 
a font attribute indicating permissible text features for displaying text in branded design content, ii. a color attribute indicating permissible colors for inclusion in the branded design content, iii. a graphical attribute indicating permissible graphical content for inclusion in the branded design content, and iv. a personality attribute indicating stylization options for the branded design content, , the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29); 
wherein identifying the values for the brand attributes comprises: (a) identifying, from the input received via the profile-development interface, a brand exemplar having a design content example with a text example and a graphic example, a customer selects a product dependent design templates that includes a basic design with a default set of design components for use as a design starting point, the template including both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc (C. 19, L. 1-23), 
(b) performing an analysis of the brand exemplar that identifies (i) a set of font values for the font attribute included within the brand exemplar and (ii) a set of color values for the color attribute, the template includes one or more images, text messages, selected colors, typestyles, text locations, etc (C. 19, L. 1-23), the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) Since each template is dependent on a respective vendor’s manufacturing/customizing, then a determination will be made as to the design capabilities of the selected template, 
(c) updating the profile-development interface to include one or more control elements configured for receiving (i) font-selection input selecting at least some font values from the set of font values and (ii) color-selection input selecting at least some color values from the set of color values, a product-dependent template is provided to the personalization palette page, customers may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23), when loading a design saved previously, the Upload Module may, upon selection of the customer, load either a generic version of the design or a version conformed to the product with which it was saved (C. 22, L. 42-45); templates are created by vendors or host merchants and stored (C. 29, 47-51) The selection options of the personalization palette page of Fig. 5 are updated with the product configuration options and enhancements of the selected product-dependent template, 
(d) receiving the font-selection input and the color-selection input via the updated profile-development interface customers may modify the template design components with the personalization palette page of Fig. 5 and these modifications can be saved for future customer use (C. 19, L. 1-23), 
(e) modifying the font attribute of the brand profile to include the at least some font values indicated by the font-selection input, and (f) modifying the color attribute of the brand profile to include the at least some color values indicated by the color-selection input, customers may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23);
updating the brand profile to include the identified values for the brand attributes, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37) and allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22); 
modifying a profile repository stored in a non-transitory computer-readable medium to include the brand profile having the identified values for the brand attributes, the Personalization Palette Page (C. 19, L. 24-37) allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), a customer’s design is stored (C. 23, L. 11-14) storing the design components (C. 33, L. 23-25); and 
controlling a process for creating the branded design content by restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29), design component values are restricted to values determined by vendor capability and a user is prevented from selecting a non-allowed value (C. 34, L. 43-62).

Weber does not disclose wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: a first interface element the first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first stylization options, the two first stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, and a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second stylization options, the two second stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension, as disclosed in the claims.  However, in the same field of invention, Aarni discloses a user interface with a plurality of sliders, each with a minimum label and a maximum label separated ty a horizontal bar, wherein a slider is moved by a user to indicate a relative position along the horizontal bar between the minimum label and the maximum label for the sliding scale (P. 0031) such that a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2).  Therefore, considering the teachings of Weber and Aarni, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: a first interface element the first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first stylization options, the two first stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, and a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second stylization options, the two second stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension with the teachings of Weber.  One would have been motivated to combine wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: a first interface element the first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first stylization options, the two first stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, and a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second stylization options, the two second stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension with the teachings of Weber in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (b) identifying a first personality dimension value based on a first input to the first interface element, the first interface element comprising a single interface control for selection of the first personality dimension value according to a position of the single interface control of a set of positions including at least a first position, a second position, and a third position, and a second personality dimension value based on a second input to the second interface element, ( c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, as disclosed in the claims.  However, Aarni discloses a user interface with a plurality of sliders, each with a minimum label and a maximum label separated ty a horizontal bar, wherein a slider is moved by a user to indicate a relative position along the horizontal bar between the minimum label and the maximum label for the sliding scale (P. 0031) such that a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2).  Therefore, considering the teachings of Weber and Aarni, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine ((b) identifying a first personality dimension value based on a first input to the first interface element, the first interface element comprising a single interface control for selection of the first personality dimension value according to a position of the single interface control of a set of positions including at least a first position, a second position, and a third position, and a second personality dimension value based on a second input to the second interface element, ( c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options with the teachings of Weber and Aarni.  One would have been motivated to combine (b) identifying a first personality dimension value based on a first input to the first interface element, the first interface element comprising a single interface control for selection of the first personality dimension value according to a position of the single interface control of a set of positions including at least a first position, a second position, and a third position, and a second personality dimension value based on a second input to the second interface element, ( c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options with the teachings of Weber and Aarni in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose wherein a first value at a first pole of the first personality dimension corresponds to a first pole subset of stylization options and is selectable at the first position of the single interface control, wherein a second value at a second pole opposite the first pole of the first personality dimension corresponds to a second pole subset of stylization options different from the first pole subset and is selectable at the second position of the single interface control, and wherein a value of the first personality dimension midway between the first value and the second value corresponds to a third subset generated by including both of the first pole subset of stylization options and the second pole subset of stylization options and is selectable at the third position of the single interface control, as disclosed in the claims.  However, in the same field of invention, Dugan discloses distinct traits of an item may be determined and quantified (numbers of specific keywords in a document) corresponding to a ratio with respect to other traits (P 0126, 0127) and the occurrences of the traits may be represented on a spectrum bar as colors, shapes, animations or other features (P 0128, Fig 9) each trait may represent a corresponding set of attributes (Table B, Page 10) traits determined for the item may be derived from a profile, for example, a user’s profile (P 0133) presenting a slider control for manipulation by a user to determine filter criteria for retrieved items based on the determined characteristics/traits such that as the slider is moved from one characteristic/trait (color) region to another, the (displayed) results of the retrieved items may be reorganized to focus on items sharing characteristics/traits represented (by a color on a spectrum) by the position of the slider (P 0135).  The trait spectrum bar in Fig 9, and represented with a slider bar in Fig 12, clearly represents sets of traits, i.e. numbers of keywords in documents.  The ratios of those traits to each other may be set and represented on the trait spectrum bar.  Dugan does not place requirements on the ratios of traits.  Documents are retrieved and displayed according to specific traits/characteristics.  A user may reorganize the documents by manipulating the slider bar to readjust the characteristic/trait ratios.  For example, considering the trait spectrum bar of Fig 9 and the slider bar of Fig 12, when the slider is placed at a first extreme, then more documents will be retrieved according to the characteristics/traits corresponding to the first position of the slider.  As the slide is moved away from the first extreme towards the second extreme, then the slider bar will retrieve documents with characteristics/traits according to the characteristics/traits corresponding to the second position of the slider bar.  Referring back to the trait spectrum bar of Fig 9, when the slider is placed to the side labeled with the trait “attractive” then documents will be retrieved primarily with the trait “attractive” according to the specified ratio.  As the slider bar is moved away from the side labeled with the trait “attractive”, then more documents with the traits “empty” and “respective” and fewer with the trait “attractive” will be retrieved.  While Dugan does not disclose that it is the traits/characteristics (keywords) that are being retrieved and grouped and regrouped, the items, i.e. documents, containing those traits/characteristics will be retrieved and grouped, and, consequently, the traits/characteristics are also being retrieved.  It is well within the inventive functionality of Dugan to set the ratios of traits such that when the slider bar is placed midway between the two extremes of the spectrum bar, that equal numbers of traits represented by each side of the spectrum bar will be used to retrieve the relevant documents.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein a first value at a first pole of the first personality dimension corresponds to a first pole subset of stylization options and is selectable at the first position of the single interface control, wherein a second value at a second pole opposite the first pole of the first personality dimension corresponds to a second pole subset of stylization options different from the first pole subset and is selectable at the second position of the single interface control, and wherein a value of the first personality dimension midway between the first value and the second value corresponds to a third subset generated by including both of the first pole subset of stylization options and the second pole subset of stylization options and is selectable at the third position of the single interface control with the teachings of Weber and Aarni to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options, as disclosed in the claims.  These limitations apply the same claim features as applied to the first interface element and the first personality dimension above to the second interface element and the second personality dimension, and are rejected over Weber in view of Aarni and Dugan with the same rationale.  

Weber does not disclose ( d) selecting a first subcombination from the two first sets of stylization options in accordance with a selected position of the single interface control the first set of stylization options and a second subcombination from the two second sets of stylization options, as disclosed in the claims.  However, in the same field of invention, Aarni discloses a vector formed from values set by the plurality of sliders associated with each content may be used to classify the content and determine the relevance of the content to the preferences of a consumer (P. 0035, Fig. 2) the slider positions provided by a user means that the (purchasing) application linked to the sliding scales will change and an offering or appearance of the (purchasing) application changes such that the user supplied slider positions influence the list of items in the recommendation tab in user's device (P. 0040).  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine ( d) selecting a first subcombination from the two first sets of stylization options in accordance with a selected position of the single interface control the first set of stylization options and a second subcombination from the two second sets of stylization options with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.
 
Weber does not disclose (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination, as disclosed in the claims.  However, Weber discloses and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination, a user receives a first set of design components for a first product; for a second product, a user retrieves a set of manufacturing capabilities and a second set of design components are generated which are derived from the first set of design components, and the second set of design components also must comply with the set of manufacturing capabilities, and then the user may only create design components which comply with the set of manufacturing capabilities (C. 2, L. 56 – C. 3 L. 7).  In the same field of invention, Aarni discloses the slider positions provided by a user means that the (purchasing) application linked to the sliding scales will change and an offering or appearance of the (purchasing) application changes such that the user supplied slider positions influence the list of items in the recommendation tab in user's device (P. 0040).  Combining Aarni with Weber and Dugan would allow the user to conveniently use the slider selection interface to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Claim 15. Weber, Aarni and Dugan disclose the method of claim 13, and Weber further discloses restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device comprises: receiving, via the content-creation interface, input comprising an input graphic, an input text element, and a selection of a command to create the branded design content; and responsive to receiving the selection of the command to create the branded design content: selecting a set of permissible text features that excludes text features that are (i) absent from the brand profile or (ii) identified in the brand profile as being impermissible, selecting a set of permissible visual features that excludes visual features that are (i) absent from the brand profile or (ii) identified in the brand profile as being impermissible, and creating the branded design content from the input graphic, the input text element, the set of permissible text features, and the set of permissible visual features, , the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), limiting what typestyles are available to the user (C. 15, L. 49-52) limiting what text orientations are available to the user (C. 15, L. 59-62), limiting what text colors are available to the user (C. 16, L. 14-17) limiting what special treatments for images and text such as shadowing and flaming are available to the user (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29).

Claim 16. Canceled.

Claim 17. Weber, Aarni and Dugan disclose the method of claim 13, and Weber further discloses updating the profile-development interface comprises: determining that one or more of a font value and a color value has a frequency of occurrence within the brand exemplar that is less than a threshold frequency; and excluding the one or more of the font value and the color value from the profile- development interface based on the frequency of occurrence within the brand exemplar being less than the threshold frequency, the template design components chosen to correspond to those design components that are most popular with past users, (C. 19, L. 20-23), presenting the most popular text colors or typestyles selected by prior customers of a particular product (C. 22, L. 17-21).

Claim 18. Weber, Aarni and Dugan disclose the method of claim 13, and Weber further discloses updating the profile-development interface comprises displaying one or more font value indicators indicating all font values in the set of font values and displaying one or more color value indicators indicating all color values in the set of color values, wherein the operations further comprise: receiving, via the updated profile-development interface, input indicating one or more of (i) a subset of font values from the set of font values and (ii) a subset of color values from the set of color values; and excluding, from the brand profile, font or color values that are absent from the one or more of (i) the subset of font values and (ii) the subset of color values, the design interface comprising at least one design tool that allows the user to select product configuration options and to create individualized enhancements, the configuration options and individualized enhancements comprising design components, receiving a first set of design components corresponding to a first set of individualized enhancements from the user via the design interface before a product to be personalized has been identified, receiving an identifier for a product selected for personalization from the user via the communication network, retrieving a set of manufacturing capabilities for the selected product, generating a second set of design components derived from the first set of design components, wherein each component of the second set of design components complies with the set of manufacturing capabilities, loading the second set of design components into the design interface, and adapting the design interface so that the user may only select product configuration options and create individualized enhancements satisfying the set of manufacturing capabilities (C. 3, L. 12-31), if (as stated above) a customer begins creating a design without having first selected an associated product, the Personalization Palette Page will not be limited by the capabilities of the vendors; the collective capabilities of all vendors for all products, is presented to the customer, that is, any typestyle, color scheme, text orientation, etc. within the abilities of any vendor will be available to the customer (C. 28, L. 67 – Column 29, L. 8).

Claim 19. Weber, Aarni and Dugan disclose the method of claim 13, and Weber further discloses identifying the values of the brand attributes comprises: accessing a first personality dimension dataset comprising stylization options corresponding to a first personality dimension; accessing a second personality dimension dataset comprising stylization options corresponding to a second personality dimension; determining, based on the input, a set of stylization options that (i) includes a first stylization option common to the first personality dimension dataset and the second personality dimension dataset and (ii) excludes a second stylization option present in either the first personality dimension dataset or the second personality dimension dataset; and updating the personality attribute to indicate the set of stylization options, the design interface comprising at least one design tool that allows the user to select product configuration options and to create individualized enhancements, the configuration options and individualized enhancements comprising design components, receiving a first set of design components corresponding to a first set of individualized enhancements from the user via the design interface before a product to be personalized has been identified, receiving an identifier for a product selected for personalization from the user via the communication network, retrieving a set of manufacturing capabilities for the selected product, generating a second set of design components derived from the first set of design components, wherein each component of the second set of design components complies with the set of manufacturing capabilities, loading the second set of design components into the design interface, and adapting the design interface so that the user may only select product configuration options and create individualized enhancements satisfying the set of manufacturing capabilities (C. 3, L. 12-31).

Claim 21. Weber, Aarni and Dugan disclose the method of claim 4, and Weber further discloses the design-quality model comprises program code implementing one or more of an expert system and a machine-learning model, a dialog module assists customers with the design process by suggesting the most popular colors or typestyles selected by prior customers for a particular product or by making suggestions for certain design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), the system determines if the customer has selected an allowed design component value and prevents the customer from entering non-allowed values (C. 34, L. 43-61).

Claim 22. Weber, Aarni and Dugan disclose the method of claim 4, and Weber further discloses the design-quality model comprises program code implementing an expert system comprising a set of rules, wherein the first iteration comprises (a) verifying that the initial branded design content complies with a first subset of the rules and (b) determining that the initial branded design content violates with a second subset of the rules, wherein the second iteration comprises selecting one or more modifications to the initial branded design content based on the second subset of the rules being violated a dialog module assists a customer with the design process by presenting customers with suggestions of the most popular design component options or design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), a design buffer retains information on recent product designs and the customer may select an “Undo” option to return to erase the latest design changes (C. 23, L. 3-7) the system determines if the customer has selected an allowed or a non-allowed design component value and if the customer has entered a non-allowed value, either an allowed value is entered for the customer instead of the non-allowed value, or a menu of allowed values is provided to the customer prompting the customer to select an allowed value (C. 34, L. 43-61) Weber provides multiple options for a customer to begin with an initial design and change the initial design to a design that more suits the customer’s desires, either by offering suggestions or by limiting a customer’s choices to design component value that are compatible with a particular vendor or product; the second iteration is the action taken by the customer to make the desired or required changes.

Claim 23. Weber, Aarni and Dugan disclose the method of claim 4, and Dugan discloses distinct traits of an item may be determined and quantified (numbers of specific keywords in a document) corresponding to a ratio with respect to other traits (P 0126, 0127) and the occurrences of the traits may be represented on a spectrum bar as colors, shapes, animations or other features (P 0128, Fig 9) each trait may represent a corresponding set of attributes (Table B, Page 10) traits determined for the item may be derived from a profile, for example, a user’s profile (P 0133) presenting a slider control for manipulation by a user to determine filter criteria for retrieved items based on the determined characteristics/traits such that as the slider is moved from one characteristic/trait (color) region to another, the (displayed) results of the retrieved items may be reorganized to focus on items sharing characteristics/traits represented (by a color on a spectrum) by the position of the slider (P 0135).  It is clear that as a user moves the slider bar, then different combinations of traits/characteristics (keywords) are selected based on the assigned ratios are in order to retrieve the relevant documents.  Therefore, different “subsets” of traits/combinations will correspond with different positions along the slider bar.  Therefore, considering the teachings of Weber, Aarni and Dugan, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the set of positions of the single interface control further include a fourth position, wherein the fourth position is between the first position and the third position; wherein a third value of the first personality dimension corresponds to a fourth subset generated by including the first pole subset supplemented with a portion of stylization options of the second pole subset and is selectable at the fourth position of the single interface control; and wherein the third value of the first personality dimension is between (1) the value midway between the first and second value and (2) the first value with the teachings of Weber, Aarni and Dugan to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Claim(s) 5, 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 7,216,092 B1) in view of Aarni et al. (US 2010/0325583 A1) and Dugan et al. (US 2014/0075317 A1) and further in view of Chen et al. (US 2010/0299616 A1).

Claim 5. Weber, Aarni and Dugan disclose the method of claim 4, but Weber does not disclose applying the permissible visual feature comprises positioning the input graphic adjacent to a brand color specified in the brand profile, as disclosed in the claims.  Paragraphs 0155, 0159, 0160, 0176, 0180, 0189, 0270 and 0271 appear to be the supportive disclosures for the instant claim and appear to be directed to displaying a menu of color choices adjacent to an input graphic in a design user interface.  However, in the same field of invention, Chen discloses a color palette for selecting the color of a logo added to a product (P. 0048).  Therefore, considering the teachings of Weber, Aarni and Dugan and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine applying the permissible visual feature comprises positioning the input graphic adjacent to a brand color specified in the brand profile with the teachings of Weber, Aarni and Dugan to allow a user of Weber to have more control over the image used in the personalized product.

Claim 6. Weber, Aarni, Dugan and Chen disclose the method of claim 5, and Chen further discloses the color palette is displayed in the design window adjacent to the product containing the logo (P. 0060, Figures 7-11).   Therefore, considering the teachings of Weber, Aarni, Dugan and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine positioning the input graphic adjacent to the brand color specified in the brand profile comprises one or more of (i) inserting the brand color next to the input graphic in a common layer of the layout and (ii) inserting the brand color and the input graphic in different layers, respectively, of the layout with the teachings of Weber, Aarni, Dugan and Chen to allow a user of Weber to have more control over the image used in the personalized product.

Claim 20. Weber, Aarni and Dugan disclose the method of claim 19, but Weber does not disclose identifying the values of the brand attributes further comprises: updating the profile-development interface to display sample design content having the first stylization option and the second stylization option; receiving, via the updated profile-development interface, input indicating a negative reaction with respect to a portion of the sample design content having the second stylization option; and excluding, based on the input indicating the negative reaction, the second stylization option from the set of stylization options, as disclosed in the claims.  However, in the same field of invention, Chen discloses a user interface that allows a user to reject a design suggestion (P. 0020).  Therefore, considering the teachings of Weber, Aarni, Dugan and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine identifying the values of the brand attributes further comprises: updating the profile-development interface to display sample design content having the first stylization option and the second stylization option; receiving, via the updated profile-development interface, input indicating a negative reaction with respect to a portion of the sample design content having the second stylization option; and excluding, based on the input indicating the negative reaction, the second stylization option from the set of stylization options with the teachings of Weber, Aarni and Dugan to give the user a method of having more control of designing a product template from the super set of product attributes available to all vendors using a well-known method of defining a configuration and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.
	
Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 7,216,092 B1) in view of Aarni et al. (US 2010/0325583 A1) and Dugan et al. (US 2014/0075317 A1) and further in view of Clarkson (US 2015/0366293 A1).

Claim 12. Weber, Aarni and Dugan disclose the method of claim 4, but Weber does not disclose the operations further comprising: receiving, via the updated content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates one or more of (i) a constraint on permissible text features specified by the brand profile and (ii) a constraint on permissible visual features specified by the brand profile; and rejecting the modification specified by the edit input, as disclosed in the claims.  However, in the same field of invention, Clarkson discloses receiving design input adjusting one or more design properties of a product; the system may determine whether the design input (P. 0090); if the system determines that the design change is not acceptable, the system may prompt the user to correct or modify the unacceptable design change or identify the particular design change that is unacceptable and provide the user additional information regarding the design change; the system returns to the step to accept user input without proceeding (P. 0092).  Therefore, considering the teachings of Weber, Aarni, Dugan and Clarkson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the operations further comprising: receiving, via the updated content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates one or more of (i) a constraint on permissible text features specified by the brand profile and (ii) a constraint on permissible visual features specified by the brand profile; and rejecting the modification specified by the edit input with the teachings of Weber, Aarni and Dugan to allow a user of Weber to have more control over the image used in the personalized product in order to provide a more robust system to Weber by preventing the user from accidently entering design data that violates the design constraints.

Claim 14. Weber, Aarni and Dugan disclose the method of claim 13, but Weber does not disclose restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device comprises: receiving, via the content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates a constraint on one or more of (i) permissible text features specified by the font attribute and (ii) permissible visual features specified by one or more of the color attribute and the graphical attribute; and rejecting the modification specified by the edit input based on determining that the modification violates the constraint, as disclosed in the claims.  However, in the same field of invention, Clarkson discloses receiving design input adjusting one or more design properties of a product; the system may determine whether the design input (P. 0090); if the system determines that the design change is not acceptable, the system may prompt the user to correct or modify the unacceptable design change or identify the particular design change that is unacceptable and provide the user additional information regarding the design change; the system returns to the step to accept user input without proceeding (P. 0092).  Therefore, considering the teachings of Weber, Aarni, Dugan and Clarkson, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device comprises: receiving, via the content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates a constraint on one or more of (i) permissible text features specified by the font attribute and (ii) permissible visual features specified by one or more of the color attribute and the graphical attribute; and rejecting the modification specified by the edit input based on determining that the modification violates the constraint with the teachings of Weber, Aarni and Dugan to allow a user of Weber to have more control over the image used in the personalized product in order to provide a more robust system to Weber by preventing the user from accidently entering design data that violates the design constraints.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 13 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
[Re] Independent claims 1, 4, and 13 
The combination of Johnson, Aarni, and Weber does not teach or suggest a single user interface control having a value midway between first and second poles for selecting a subset of options that includes both a subset associated with a value at the first pole and a subset associated with a value at the second pole.

None of Johnson, Aarni, and Weber, whether considered alone or in any combination with each other, teaches or suggests the following features as recited in independent claims 1, 4, and 13, as amended herein:

wherein a second value at a second pole opposite the first pole of the first personality dimension corresponds to a second pole subset of stylization options different from the first pole subset and is selectable at the second position of the single interface control, and wherein a value of the first personality dimension midway between the first value and the second value corresponds to a third subset generated by including both the first pole subset of stylization options and the second pole subset of stylization options and is selectable at the third position of the single interface control.

New claim 23 recites, for example, “wherein the set of positions of the single interface control further including a fourth position,” “wherein the fourth position is between the first position and the third position,” “wherein a third value of the first personality dimension corresponds to a fourth subset generated by including the first pole subset supplemented with a portion of stylization options of the second pole subset and is selectable at the fourth position of the single interface control,” and “wherein the third value of the first personality dimension is between (1) the value midway between the first and second value and (2) the first value.”

The examiner has combined new prior art reference Dugan with Weber and Aarni for the amended limitations.  Dugan discloses distinct traits of an item may be determined and quantified (numbers of specific keywords in a document) corresponding to a ratio with respect to other traits and the occurrences of the traits may be represented on a spectrum bar as colors, shapes, animations or other features.  Each trait may represent a corresponding set of attributes.  Traits determined for the item may be derived from a profile, for example, a user’s profile.  A slider control is presented for manipulation by a user to determine filter criteria for retrieved items based on the determined characteristics/traits such that as the slider is moved from one characteristic/trait (color) region to another, the (displayed) results of the retrieved items may be reorganized to focus on items sharing characteristics/traits represented (by a color on a spectrum) by the position of the slider.  The trait spectrum bar in Fig 9, and represented with a slider bar in Fig 12, clearly represents sets of traits, i.e. numbers of keywords in documents.  The ratios of those traits to each other may be set and represented on the trait spectrum bar.  Dugan does not place requirements on the ratios of traits.  Documents are retrieved and displayed according to specific traits/characteristics.  A user may reorganize the documents by manipulating the slider bar to readjust the characteristic/trait ratios.  For example, considering the trait spectrum bar of Fig 9 and the slider bar of Fig 12, when the slider is placed at a first extreme, then more documents will be retrieved according to the characteristics/traits corresponding to the first position of the slider.  As the slide is moved away from the first extreme towards the second extreme, then the slider bar will retrieve documents with characteristics/traits according to the characteristics/traits corresponding to the second position of the slider bar.  Referring back to the trait spectrum bar of Fig 9, when the slider is placed to the side labeled with the trait “attractive” then documents will be retrieved primarily with the trait “attractive” according to the specified ratio.  As the slider bar is moved away from the side labeled with the trait “attractive”, then more documents with the traits “empty” and “respective” and fewer with the trait “attractive” will be retrieved.  While Dugan does not disclose that it is the traits/characteristics (keywords) that are being retrieved and grouped and regrouped, the items, i.e. documents, containing those traits/characteristics will be retrieved and grouped, and, consequently, the traits/characteristics are also being retrieved.  It is well within the inventive functionality of Dugan to set the ratios of traits such that when the slider bar is placed midway between the two extremes of the spectrum bar, that equal numbers of traits represented by each side of the spectrum bar will be used to retrieve the relevant documents.  Regarding new Claim 23, it is clear that as a user moves the slider bar in Dugan, then different combinations of traits/characteristics (keywords) are selected based on the assigned ratios are in order to retrieve the relevant documents.  Therefore, different “subsets” of traits/combinations will correspond with different positions along the slider bar

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/10/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177